DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

NOTE: Two claim sets were originally filed on Jun. 22, 2022.  One claim set contained 9 claims, and the other claim set contained 11 claims.  
The 9-claim set was used as the basis of the restriction, mailed Sep. 16, 2022.  	Applicants have not disputed the use of this claim set.  
Thus, to avoid confusion in claim numbering in future prosecution of this case, applicants should indicate that claims 10 & 11 are cancelled in response to this Office Action.  The cancellation of claims 10 and 11 will not prevent applicants from presenting these limitations in the form of new claims (e.g., claims 12 & 13), should they so choose. If applicants wish to keep claims 10 & 11, these claims should be added as new claims 12 & 13 (with claims 10 & 11 indicated as cancelled).

Status of the Claims
	Claims 1- 9 are pending from the claims used in the restriction requirement mailed Sep. 16, 2022. 
	Claims 8- 9 are withdrawn from consideration because they do not encompass the elected subject matter.  
	Claims 1- 7 are currently under consideration.  This is the first office action on the merits of the claims.

Election/Restrictions
Applicant’s election – without traverse – of Group I in the reply filed on Sep. 19, 2022 is acknowledged  

Priority
	Applicants have claimed foreign priority to foreign application number: CN 2021100803429. An English language translation of the priority document has not been filed. As such, the document to which foreign priority is claimed, having effective filing date Jan. 21, 2021 has not been considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Jun. 22, 2022 is being considered by the examiner. All attached references contained translated abstracts; however, the bodies of all included references have not been provided in English. As such, the specifics of the references disclosed in the IDS could not be considered. The references were considered only to the extent that an English language translation was provided.

Specification
	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

	The abstract of the disclosure is objected to because it contains reference to speculative application and contains greater than the preferred 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
	Claim 1 is objected to because of the following informalities: Claim 1 recites “ε-PL” and “TGase” without clearly defining the full terms that these abbreviations refer to, in their first mention in the claims.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1- 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 is rejected as indefinite because it recites  “TGase” without clearly defining what this abbreviation refers to. Specifically, “TGase” is defined in the specification by its ability to be procured from a specific source, which examiner was unable to validate through a keyword search of the indicated source. 	As such, one of ordinary skill would not be able to determine the structural components, source, or specific functionality of the specific “TGase” used and claimed. Thus, one having ordinary skill in the art would not be able to determine the metes and bounds of claim 1.
Regarding claim 1, as written, the claim can be interpreted in at least 2 ways: Line 3 of claim 1 recites “adding ε-PL and TGase into the solution”, while the specific description of the method indicates that a specific order of adding slurry components is required to “obtain the hydrogel for growth of muscle stem cells”. Specifically, step (4) of claim 1 requires an additional step of “stirring to obtain the first physically crosslinked slurry” before the “second enzymatically crosslinked slurry” can be prepared. Therefore, it is unclear if the additional step of “uniformly stirring to obtain the first physically crosslinked slurry” is 1) required by the claim, or if it is 2) just one specific embodiment of a broader limitation that does not require this additional process step. 
	This second interpretation causes this claim to be indefinite because it amounts to a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim). Thus, one of ordinary skill would not be able to determine the metes and bounds of the claim, as written. 
	The Board has held, “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶2.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).
	The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008). 
Claim 2 is rejected as indefinite because claim 2 depends from claim 1; and recites “the mass of the collagen is 10- 15% of the mass of water”. This is because the term “mass of water” lacks antecedent basis in independent claim 1. As such it is unclear what mass is being used as the relational measure for the claimed “mass of the collagen” of dependent claim 2. Thus, one of ordinary skill would not be able to determine the metes and bounds of the claim. 
Claim 3 is rejected as indefinite because claim 3 depends from claim 1; and recites “the mass of the alginate is 15- 25% of the mass of water”. This is because the term “mass of water” lacks antecedent basis in independent claim 1. As such it is unclear what mass is being used as the relational measure for the “mass of the alginate” of dependent claim 3. Thus, one of ordinary skill would not be able to determine the metes and bounds of the claim. 
	Claim 7 depends from claim 3, and is also rejected as indefinite. 
Claims 1, 4 and 5 are rejected as indefinite because the claims recite “heparan sulfate proteoglycan”, however, the claims do not specify, nor does the specification indicate the specific protein or source for the specific protein that is used either generally (in claim 1), or in a specific concentration in claims 4 and 5. As such, one of ordinary skill would not be able to determine the specific protein/chemical structure from the family of proteins associated with muscle stem cell development, which would be known to those of ordinary skill to be present at different times in the tissue differentiation and development process. For example, RAVIKUMAR teaches that intricate spatiotemporal variation and control of HSPG expression in vitro is pivotal in modulating FGF signaling for myogenic activity; and a switch from muscle stem cell (MuSC) proliferation to differentiation could be triggered in response to disruption of HS-dependent FGF signaling in MuSCs. (p. 11, Col. 1, 1st full par.) An additional example describes findings following injury, wherein upregulated HSPGs include syndecan-3, syndecan-4, glypican, and perlecan, with syndecan-3 being upregulated earliest in regenerating structures. (p. 11, Col. 2, middle). (See RAVIKUMAR, Frontiers in Cell and Developmental Biology, Pub: Nov. 19, 2020: whole document; specifically, pp. 10- 12).  As such, it would not be clear to one of ordinary skill that any species of heparan sulfate proteoglycan (HSPG) would have the same effect as another if used with the present invention.
	Further, the specification indicates that the “heparan sulfate proteoglycan” is integral to the innovation of the present invention, due to its function. (See specification [0035]; FIG. 1- 3, [0077]- [0078], FIG. 4A, 4B, and 9). As such, it appears that a specific heparan sulfate proteoglycan is required based on its function in the crosslinked hydrogel of the claims. Thus, the claims are indefinite because one of ordinary skill would not be able to determine the structural relationship that defines the functional definition, on which the claim limitations are based. Therefore, one of ordinary skill would not be able to determine the metes and bounds of the claims.
Claims 1, 6, and 7 are rejected as indefinite because the term “ε-PL” is not properly defined in the specification. First, in par. [0003] the specification suggests that this term means “polylysine”, which is a term of art referring to poly(L-lysine).  If this is the intended meaning, the use of the symbol “epsilon” is misleading and confusing. Either interpretation is reasonable, as the claim recites the term “ε-PL”, while the specification defines the abbreviation “ε-PL” as polylysine; and both products are commercially available. (See specification [0002] and [0048]). As such, one of ordinary skill in the art would not be able to determine the metes and bounds of the claims.
	Claims 2- 7 depend from claim 1 and are rejected also.

Conclusion

Summary of Claims: Claims 1- 7 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658